Citation Nr: 0413331	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Wilson's disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from February 1987 to July 
1987 and from February 1988 to January 1990.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  The veteran and 
his representative presented testimony before the undersigned 
Veterans Law Judge at a hearing at the July 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that section 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO issued the veteran a letter in June 2002.  The RO, in 
part, notified him of the evidence and information necessary 
to substantiate his claim.  However, this VA notification 
letter does not fully comply with certain notice requirements 
contained in the new section 5103(a), as implemented by new 
regulation § 3.159(b).  

The veteran testified that he had initially been diagnosed 
and treated for Wilson's disease in December 1998 by George 
Brewer, M.D., at the University of Michigan Hospital in Ann 
Arbor, Michigan.  Transcript, pp. 3, 13-14 (July 2003).  He 
also testified that Dr. Brewer's reports contain information 
that supports his claim that Wilson's disease was incurred or 
aggravated during active service.  Tr., pp. 14-15.  The 
evidence does not include these medical treatment records or 
Dr. Brewer's reports.  

To ensure that VA has met its duty to notify and assist the 
veteran in developing facts pertinent to the claim, the case 
is REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should contact the 
veteran and request names and addresses 
of VA and non-VA medical providers from 
1998 to present.  The veteran testified 
that he had initially been diagnosed and 
treated for Wilson's disease beginning in 
December 1998 by Dr. George Brewer at the 
University of Michigan Hospital in Ann 
Arbor, Michigan.  The evidence already 
includes VA medical treatment records 
from the Houston, Texas VA Medical 
Center, which are dated from December 
1999 to May 2002.  After obtaining any 
necessary authorizations, the VBA AMC 
should request copies of veteran's 
medical records.  

3.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue of service connection for 
Wilson's disease.  If the benefit 
requested is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO or VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




